132 B.R. 115 (1991)
In the Matter of GLEN EAGLE SQUARE, INC.
Civ. A. No. 91-3327, Bankruptcy No. 91-10796S.
United States District Court, E.D. Pennsylvania.
September 23, 1991.
Prior report: Bkrtcy.E.D.Pa., 132 B.R. 106.

ORDER
DITTER, District Judge.
AND NOW, this 23rd day of September, 1991, it is hereby ordered that:
1. Defendant Meehan-Weinmann, Inc.'s motion for leave to appeal is granted.
2. Defendant Meehan-Weinmann, Inc.'s appeal is denied, and the order of the Bankruptcy Court dated September 5, 1991, denying Meehan-Weinmann, Inc.'s demand for a jury trial is hereby affirmed.